Citation Nr: 0821679	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1971 
and from May 1971 to May 1973.  Neither DD Form 214 for 
either period of service reflects that the appellant served 
in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.

The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  He also 
appeared at a formal hearing before an RO Decision Review 
Officer in April 2007.  Transcripts of the testimony at both 
hearings are associated with the claims file.

At the veteran's February 2008 hearing before the undersigned 
he raised the issue of entitlement to service connection 
diabetes mellitus secondary to purported herbicide exposure 
in Korea.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision.  38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a February 2004 pre-
decision letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by him, what part VA will attempt to obtain, and of 
the need to submit all pertinent evidence in his possession.  
A March 2006 letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2006 letter, the claim was readjudicated in the 
November 2007 and February 2008 Supplemental Statements of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case), 
is sufficient to cure a timing defect).  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication, and this evidence rebuts 
any suggestion that the appellant was prejudiced by the 
notice provided by VA.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Veteran's Assertions

The veteran's written submissions and his testimony at RO and 
Travel Board hearings assert three stressors as the source of 
his post traumatic stress disorder, which was diagnosed by a 
private licensed counselor in September 2003 and at a VA fee-
basis examination in March 2004.  They are:

*	the general rigors and stress of boot camp and basic 
infantry training, including an outbreak of spinal 
meningitis during basic training.  Board Transcript, p. 
3; 
*	North Korean troops' random firing across the 
Demilitarized Zone into the vicinity where the veteran 
served; and
*	"Combat experience" in Laos and Cambodia while 
temporarily attached to Army units in Vietnam on 
"classified" missions.  

While the veteran has mentioned all three, it is the last 
claimed stressor upon which he bases his claim.  The Board 
finds, however, that the veteran's assertions lack 
credibility, that no in-service stressor supportive of a 
diagnosis of post traumatic stress disorder has ever been 
corroborated, and hence, there is no basis to grant service 
connection for the claimed disability.



General Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

The governing criteria for service connection for PTSD 
specifically require (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition 
(DSM-IV); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

The veteran has been diagnosed with post traumatic stress 
disorder.  Hence, the core issue is whether post traumatic 
stress disorder is medically linked to a verified in-service 
stressor.  As discussed in detail below, the Board finds the 
probative evidence of record preponderates against the 
veteran's claim of having personally engaged in combat; so, 
his claimed stressors must be independently verified.  Id.

Service personnel records note the veteran was assigned to 
the U.S. Army's Signal Corps, and his Military Occupation 
Specialty was Dial Central Office Repairman.  He described 
the stress of his basic training at Ft. Lewis, Washington, as 
domination with fear, stress, nervousness, and his fear for 
his life.  He asserts that recruits were told from the time 
they "stepped off of the bus" that, if they did not do as 
told, their life expectancy in Vietnam was 30 days.  The 
veteran also noted his exposure to tear gas, as well as live-
fire training maneuvers, where if one panicked and stood up, 
serious injury or death was a certainty.  He also made a 
general reference to physical violence by instructors: "if 
you didn't do it right, they just hold up and hit you."  
There also was the purported stress of guns everywhere, and 
sometimes other troops carelessly pointing them at others, as 
well as an incident where a live grenade was dropped, 
necessitating the instructor having to kick it away.  The 
veteran asserted that the constant stress caused him to black 
out, and that he was admitted twice for treatment while in 
basic training.  He reports trying to get copies of the 
records of the treatment but to no avail  Board Transcript, 
pp. 11-12.

The Board acknowledges the appellant's submission of 
literature pertaining to post traumatic stress disorder and 
boot camp violence.  Treatise evidence must, however, discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The veteran has not 
submitted or cited the Board to any specific source or 
evidence of a medical opinion that links his individual 
symptoms or claimed symptoms to the instances presented or 
cited in the various literature submitted by him.

Service treatment records for the veteran's first term of 
service are not of record.  Those for his second period of 
service are negative for any entries related to complaints, 
findings, or treatment for having blacked out or otherwise 
lost consciousness.  He specifically denied any history of 
periods of unconsciousness on his 1971 and May 1973 Reports 
Of Medical History for his examinations at separation.  He 
also denied any history of trouble sleeping or nervous 
trouble of any sort.  The May 1973 Report Of Medical 
Examination For Separation notes the neurologic and 
psychiatric areas as normal.

The circumstances of the appellant's basic training 
experience are not shown to have subjected him to anything 
different than that faced by any other recruit.  More 
importantly, a March 2004 VA fee-basis examination report 
found no linkage between post traumatic stress disorder and 
any incident in basic training.  The examiner noted only the 
veteran's reported exposure to North Korean hostile fire and 
his claimed Vietnam experiences, which the Board now 
considers.  There is no competent medical evidence supporting 
a link between post traumatic stress disorder and the 
appellant's basic training.  Hence, the preponderance of the 
evidence is against finding that the appellant has post 
traumatic stress disorder due to a verified stressor in basic 
training. 

The essence of the veteran's claimed Vietnam stressor is 
that, while assigned to the 51st Signal Battalion in the 
Republic of Korea, he was sent on temporary duty to Vietnam, 
where he was attached at times to the 101st Airborne Division 
as well as a unit called "101 RVN."  RO Transcript, p. 5.  
While the veteran's other submissions assert that he was 
ordered to Vietnam on temporary duty, the appellant told the 
Decision Review Officer he "volunteered" for a 30 day 
mission, which he asserts actually lasted longer.  

The veteran asserts that one of his units was called 
"Stratcon" and it performed electronic maintenance or quick 
reaction electronic maintenance.  He asserts that after 
joining his unit he served in Cambodia and Laos, where the 
jungle conditions were horrendous.  Id, p. 2.  He also 
asserts that he sustained a shrapnel wound of the leg on one 
of these missions, and he was treated by field medics.  Id., 
p. 4.

A March 2004 VA examination report notes the veteran told the 
examiner he personally killed a large number of Viet Cong who 
attacked a fire base in Vietnam.  He also asserts witnessing 
many Viet Cong being killed in action as well seeing bodies 
of dead American soldiers.  These events purportedly cause 
the appellant to feel guilt.

The law provides that there must be competent evidence that 
the veteran personally joined in battle with the enemy to 
have engaged in combat.  Merely serving in a theater of 
combat operations is insufficient to meet the standard.  
VAOPGCPREC No. 12-99; 65 Fed. Reg. 6,257 (2000).  Whether the 
appellant served in combat is a factual determination is made 
by the Board on a case-by-case basis.  Gaines v. West, 11 
Vet. App. 353 (1998).

The veteran's assertions strain credulity.  He asserts that 
he was told to "never" talk about his activities in 
Vietnam, and that is why he did not until recent years.  
Other than assert that he was told his work was "hush-
hush," and assert that he was "not in Vietnam" on paper 
because U.S. operations in Cambodia and Laos were secret at 
the time, the veteran has offered no explanation for why none 
of his activities are documented in his service personnel 
records.  His DD Form 214 notes the award of the 
expeditionary medal for his service in Korea, but no award 
for service in Vietnam.  He has not petitioned the Board of 
Correction of Military Records to award him any decoration 
for service in Vietnam.

Service treatment records are negative for any complaints, 
findings, or treatment for a shrapnel wound.  His personnel 
records do not support his claim of receiving the Purple 
Heart.  Further, a March 1971 separation examination noted 
that the appellant's skin was normal.  The May 1973 
separation examination report also noted the skin as normal, 
except for a groin rash.  This was also the case at a July 
1973 VA examination connected with the veteran's claim of 
entitlement to VA compensation  for other disorders.  
Significantly, the veteran offered no statement pertaining to 
service in Vietnam or any injury sustained there.  Moreover, 
the examiner noted no lower extremity scar residual.

The Board can discern no rational basis for lack of 
documentation of a wound.  Although the veteran claims 
involvement in "covert" forays into Cambodia and Laos, he 
also claimed attachment to a well-known unit that was based 
in Vietnam, the 101st Airborne Division.  Documentation of a 
wound sustained in "Vietnam" would not have in any way 
compromised any operation in Cambodia or Laos, as the 101st 
Airborne was heavily engaged in combat operations in Vietnam.

Of further note is the fact that at both RO and Board 
hearings the veteran claimed that his "secret" duty in 
Vietnam extended to a period of six months.  During that time 
he asserts that not only was still on the roll of his unit in 
Korea, but there purposely was no recorded trace of "the 
fact" that he was serving elsewhere.  This assertion flies 
in the face of standard military conventional procedures.  
See generally, Jones v. West, 12 Vet. App. 98, 100 (1998); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the government's administrative processes.) 

As noted, the veteran asserts he was attached to the 101st 
Airborne Division.  While some of that division's operations 
may well have been covert, its existence in Vietnam was not.  
The veteran emphasized the daily rosters of the 101st would 
not have reflected his name, Board Transcript, p. 19, but he 
still would have been accounted for by his home unit for a 
six-month period.  The undersigned emphasized to the veteran 
that standard military procedure is for his unit to have 
accounted for him but the veteran insisted his unit listed 
him as in Korea when he was "in fact in Vietnam."  The 
veteran's mere assertion that this occurred is, however, 
insufficient to rebut the presumption of regularity that Army 
personnel kept accurate records of his true location while on 
active duty. 

Turning to the veteran's purported Army Form 20, which 
conflicts with official records, the National Personnel 
Records Center has reported that his personnel records noted 
no evidence of service in Vietnam.  The veteran's official 
Form 20 notes foreign service solely in Korea from 1969 to 
1971 and Germany from 1972 to 1973.  In support of his claim, 
however, the veteran submitted a purported Army Form 20 that 
depicts a handwritten entry on two separate "page 2" of the 
Army Form 20.  On one of the page 2, Block 31, both the 
veteran's Korean tour and the purported Vietnam tour of duty 
are handwritten.  The latter is entered as "June 70" in the 
"From" column, and "unknown" in the "Through" column.  
The handwritten entry in the "overseas command" column is, 
"101 RVN."  Only the veteran's date of rank for specialist 
5, February 1970, is noted in Block 33 on that version.  On 
the second "page 2," the notation of the veteran's Korean 
tour is typed, and the identical supposed Vietnam tour is 
again handwritten in Block 31.  Only two lines of information 
are entered in Block 32, Names of School, and his dates of 
rank from private through specialist 5 are noted in Block 33, 
with the date of rank for specialist 5 being December 1969 on 
that version.  Interestingly, the veteran's tour in Germany 
is not listed in either in Block 31.  Neither is the 
"Vietnam" tour listed in Block 38 among the chronological 
listing of the veteran's assignments.

The Form 20 included in the service personnel records 
provided by the National Personnel Records Center note both 
the Korean and Germany tours via typed entries.  There is no 
entry related to a tour in Vietnam and, of course, an 
assignment to Vietnam is not among the assignments listed in 
Block 38.  At the hearing, the veteran explained that he 
found the documents maybe 15 years ago while going through 
some of his papers, and that the word "void" was written on 
the pages when he found them.  He explained that the barcode 
on the bottom of the "Form 20" is because he had it 
registered in Yakima County.  Board Transcript, pp. 25-27.  
The date on the bar code is December 2007.  Hence, the fact 
the veteran had the document registered is only evidence of 
how the "Form 20" appeared on the day the veteran presented 
it for registration.  The Board specifically rejects it as 
evidence of an official U.S. Army document.  

Interestingly, if the purported Form 20 submitted by him is 
genuine evidence of duty in Vietnam, it directly contradicts 
his claim that his service in Vietnam was never to be 
acknowledged due to its "covert" nature.  The inconsistency 
between this purported "official" document, and his claimed 
"covert" service in Vietnam is fatal to his claim and 
reinforces the Board's finding that the veteran's assertions 
lack credibility.  Therefore, the Board attaches no 
credibility to the veteran's assertion that, by design, there 
was no record of his temporary attachment to a Vietnam-based 
U.S. unit.  

The buddy statement he alludes to is evidence of nothing more 
than this buddy may not have seen the appellant.  His friend 
had no specific knowledge of the veteran's whereabouts.  The 
buddy statement does not verify the appellant's claimed 
service in Vietnam, or his claimed in-service stressor.  

Other inconsistencies in the veteran's assertions include 
that he told the Decision Review Officer he volunteered for 
Vietnam yet at his Board hearing he testified that he was 
ordered to Vietnam because they did not have a switchboard 
repairman on the team and he was the senior ranking person in 
his specialty.  Board Transcript, p. 21.  Further, contrary 
to earlier assertions the veteran made no assertion of having 
personally killed any Viet Cong at the Board hearing.  

Accordingly, the preponderance of the evidence is against 
finding that the appellant has post traumatic stress disorder 
based on a independently verified in-service stressor that 
relates to his purported tour in Vietnam that in fact never 
occurred.

His assertions concerning his duty in Korea involve the 
general nature of his duties there.  He denied ever 
personally firing a weapon after being in the vicinity of the 
random shooting by North Korean soldiers.  A citation 
pertaining to his Korean service makes no mention of any 
hostile incidents in either Korea or in Vietnam.  Rather, it 
simply recognizes exceptional performance of his assigned 
duties.

The Decision Review Officer repeatedly asked the veteran for 
an approximate date for his claimed stressors within a 60-day 
window, so that verification of his claimed stressors could 
be sought from the U. S. Army and Joint Services Records 
Research Center (JSRRC).  The veteran did not provide that 
information either during or after that hearing.  The 
Decision Review Officer entered a formal finding in November 
2007 that there was insufficient information to submit for 
research and verification, and that all procedures to obtain 
it had been followed.

The statements of the veteran's present wife and others 
pertaining to his symptoms are acknowledged.  These 
observations, however, do not constitute verification of the 
claimed stressors either in Vietnam or Korea.  It is not the 
Board's prerogative to disregard the veteran's diagnosis of 
PTSD, Colvin v. Derwinski, 1 Vet. App. 171 1991), but such a 
diagnosis does not compel the Board to accept the unconfirmed 
stressors.

Thus, the Board finds that the diagnosis of post traumatic 
stress disorder is based on his unverified reports to 
examiners.  This is not enough to place the evidence in 
equipoise, and grant the claim.  38 C.F.R. § 3.304(f).  

The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder post traumatic stress disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


